Title: From Alexander Hamilton to William Seton, 19 March 1792
From: Hamilton, Alexander
To: Seton, William



My Dear Sir
[Philadelphia] March 19. 1792

It is strongly represented here, that you have restricted your operations so as absolutely to afford no accommodation in the present distress of the City. Knowing the disposition of the Directors, I am persuaded, that every thing is done which is prudent. And I dare say, there is much exaggeration.
This is therefore barely to observe, That as far as you may have been influenced by any apprehension of being distressed by the establishment of a branch of the Bank of The U States and a want of cooperation, you may relinquish your apprehensions, as I have good evidence from a variety of conversations that it will be enjoined upon the Directors of the Branch to maintain the most perfect & confidential communication with your institution & to cooperate in mutual & general accommodation.
You may therefore act on this Idea and do as much as would be otherwise prudent. In giving you this intimation I will add that should not the course be pursued which I have good ground to expect by the Bank of the U States I will decidedly aid your Institution so as to preserve it from harm in consequence of any greater latitude which may have been taken upon this intimation.
At the same time I am far from wishing to encourage an imprudent extension of accommodation at such a crisis. Perhaps however it may be worth considering how much more can be done in favour of parties who can pledge public Stock as collateral security. This foundation of Credit you are sure is a good one.
The Merchants of New York have to pay considerable sums in duties in this and the next Month. You may boldly accommodate them under an assurance that the money shall in no event be drawn out of your hands in less than three Months, unless perfectly agreeable to you.
You know the Collector will receive bank notes, which have thirty days to run. I send you inclosed a letter directing him to furnish you, if required, with a list of the names and sums of those who have bonds which will fall due to the end of April in order that you may if you please make a special operation for their accommodation, under the above assurance.
Yours sincerely
A Hamilton
Wm. Seton Esquire Cashier
